DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenschein (US 2018/0014811) in view of Takemura et al. (US 4398540; hereinafter Takemura).
Sonnenschein shows an ultrasound diagnosis apparatus and method comprising: a memory storing one or more instructions; and  5a processor configured to execute the one or more instructions to acquire, based on echo signals received from an object, motion (M) mode data with respect to the object with a first period (M-mode/motion data considered to include at least a first period when the motion data is acquired; [0150], [0175]) and Doppler data with respect to the object with a second period (Doppler data considered to include at least a second period when the Doppler data is acquired; [0151]), generate an M mode image based on the M mode data (motion data from the M mode is combined with color data from Doppler and overlaid onto B-mode image; [0151]), generate a Doppler sound based on the Doppler data ([0169]), control a display to display the M mode image, and 10control a speaker to output the Doppler sound (display images and play sounds, [0169]).
Sonnenschein also shows, further comprising a probe configured to transmit an ultrasound signal to the object and receive the echo signals 15from the object ([0116]).
Sonnenschein fails to show wherein the second period is determined based on the first period; wherein the processor is further configured to execute the one or more instructions to: control the probe to transmit with the first period a first ultrasound signal corresponding to a first ultrasound pulse to the object and acquire the M mode data 20based on a first echo signal corresponding to the first ultrasound signal; and control the probe to transmit with the second period a second ultrasound signal corresponding to a second ultrasound pulse that is different from the first ultrasound pulse to the object and acquire the Doppler data based on a second echo signal corresponding to the second ultrasound signal; wherein the display displays the B mode image of the object and the M mode image corresponding to the M line on a single screen, wherein the speaker is configured to output the Doppler sound corresponding to the region of interest simultaneously with the displaying of the B mode image and the M 10mode image; wherein the processor is further configured to execute the one or more instructions to acquire first Doppler data during a first time interval, acquire second Doppler data during a second time interval 15discontinuous from the first time interval, acquire the M mode data during a third time interval between the first and second time intervals, and generate third Doppler data corresponding to the third time interval based on the first Doppler data and the second Doppler data.  

Takemura discloses a compound mode ultrasound diagnosis system.  Takemura teaches wherein the second period is determined based on the first period (M-mode transmission period is determined based upon the B-mode transmission period; column 4, line 48-column 5, line 15); wherein the processor is further configured to execute the one or more instructions to: control the probe to transmit with the first period a first ultrasound signal corresponding to a first ultrasound pulse to the object and acquire the M mode data 20based on a first echo signal corresponding to the first ultrasound signal; and control the probe to transmit with the second period a second ultrasound signal corresponding to a second ultrasound pulse that is different from the first ultrasound pulse to the object and acquire the Doppler data based on a second echo signal corresponding to the second ultrasound signal (column 9, line 14-column 10, line 42); wherein the processor is further configured to execute the one or more instructions to: acquire brightness (B) mode data with respect to the object based on the echo signal, generate a B mode image based on the B mode data, and control the display to 30display the B-mode image; and  25set an M line and a region of interest in the B mode image based on a user input, wherein the M mode data is data corresponding to the M line, and the Doppler data is data corresponding to the region of interest (column 8, line 55-60); wherein the processor is further configured to execute the one or more instructions to acquire first Doppler data during a first time interval, acquire second Doppler data during a second time interval 15discontinuous from the first time interval, acquire the M mode data during a third time interval between the first and second time intervals, and generate third Doppler data corresponding to the third time interval based on the first Doppler data and the second Doppler data (M-mode data is acquired during the B-mode acquisition, where 7 pulses are used for B-mode and the eighth pulse is used for M-mode, and the B-mode data is further interleaved with the acquired Doppler data such that data from all three modalities may be acquired and displayed simultaneously; column 7, line 3-column 7, line 45; column 9, lines 20-45); also, wherein the processor is further configured to execute the one or more instructions to acquire brightness (B) mode data with respect to the object during a fourth time interval that is between the first and second time intervals and different from the third time interval, generate a B mode image based on the B mode data, and control the display to display the B mode 25image (M-mode data is acquired during the B-mode acquisition, where 7 pulses are used for B-mode and the eighth pulse is used for M-mode, and the B-mode data is further interleaved with the acquired Doppler data such that data from all three modalities may be acquired and displayed simultaneously; column 7, line 3-column 7, line 45; column 9, lines 20-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sonnenschein to determine the second period based on the first period as taught by Takemura, in order to ensure that the periods do not overlap such that the ultrasound transmissions and receptions for each mode do not interfere with one another which would downgrade the quality of the obtained signals.
Furthermore in the combined invention the B-mode, Doppler, M-mode images, as well as the heartbeat sounds would be output simultaneously as Sonnenschein notes that it would be apparent to the skilled person that the invention allows for simultaneous display of the images along with playing out the sounds on a speaker from the heartbeat ([0169]), and the combined invention therefore meets the limitation5 wherein the display displays the B mode image of the object and the M mode image corresponding to the M line on a single screen, wherein the speaker is configured to output the Doppler sound corresponding to the region of interest simultaneously with the displaying of the B mode image and the M 10mode image.  

Claims 7-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenschein (US 2018/0014811) in view of Takemura et al. (US 4398540; hereinafter Takemura) as applied to claims 1 above, and further in view of Brost et al. (US 2010/0016744; hereinafter Brost).
Sonnenschein fails to show wherein the processor is further configured to execute the one or more instructions to control the display to display a user interface capable of adjusting a quality of the Doppler sound and adjust 30the quality of the Doppler sound based on a user input via the user interface; wherein the processor is further configured to execute the one or more instructions to adjust a quality of the Doppler sound by adjusting the second period with which the Doppler data is acquired.  
Brost teaches wherein the processor is further configured to execute the one or more instructions to control the display to display a user interface capable of adjusting a quality of the Doppler sound and adjust 30the quality of the Doppler sound based on a user input via the user interface (user override used to more accurately locate heart, quality of sound will necessarily improve when transducer is positioned closer to heart; [0040]); wherein the processor is further configured to execute the one or more instructions to automatically adjust a quality of the Doppler sound based on information about the object (automatic search mode, [0035]-[0040]); wherein the processor is further configured to execute the one or more instructions to adjust a quality of the Doppler sound by adjusting the second period with which the Doppler data is acquired (as imaging may be performed more than one time, the second period of the Doppler data is adjusted as it is acquired at a time different from the first period; [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Sonnenschein and Takemura to adjust the quality of the Doppler sound as taught by Brost, as the overall quality of the medical procedure will be increased by adjusting transducer to improve the quality of the Doppler sound, such that the sound may be more accurately reproduced and distinguished from other bodily sounds.  Furthermore, it would be obvious to display the heart rate to the user as taught by Brost, as this will provide additional diagnostic data which will allow for the user to better understand the patient’s condition and obtain a higher quality diagnosis.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenschein (US 2018/0014811) in view of Takemura et al. (US 4398540; hereinafter Takemura) as applied to claims 1 above, and further in view of Oura et al. (US 2018/0296188; hereinafter Oura).
Sonnenschein fails to disclose wherein the processor is 10further configured to execute the one or more instructions to detect a heart rate of the object based on the M mode image and control the display to display the heart rate; wherein the processor is further configured to execute the one or more instructions to determine whether there is 15an abnormality in the heart rate and control the display to display a result of the determining; wherein the processor is further configured to execute the one or more instructions to determine a heartbeat 20sound corresponding to the heart rate of the object and control the speaker to output the heartbeat sound.  
Oura discloses an ultrasound patient monitor.  Oura teaches wherein the processor is 10further configured to execute the one or more instructions to detect a heart rate of the object based on the M mode image and control the display to display the heart rate ([0055]-[0056], [0108]-[0109]; Figure 5, 6A); wherein the processor is further configured to execute the one or more instructions to determine whether there is 15an abnormality in the heart rate and control the display to display a result of the determining ([0088], [0092], [0098]); wherein the processor is further configured to execute the one or more instructions to determine a heartbeat 20sound corresponding to the heart rate of the object and control the speaker to output the heartbeat sound ([0088], [0092], [0098]);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Sonnenschein to display the heart rate to the user in combination with the images as taught by Oura, as this will provide a simple format for providing the user with additional diagnostic data in order to more effectively obtain an accurate diagnosis.

Response to Arguments
In response to applicant’s arguments regarding the cited Nishimura reference, examiner agrees.  The examiner apologizes for using the wrong patent document number in the previous office action.  The rejection should have referred to Takemura US 4398540.  Therefore, a new non-final rejection has been provided here with the corrected patent document number.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793